*522MEMORANDUM **
Tarsem Singh Sandhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), we deny the petition for review.
The agency found Sandhu not credible based upon discrepancies among his declaration, testimony and documentary evidence regarding the alleged circumstances leading to his first arrest and the death of his father. Because these discrepancies go to the heart of Sandhu’s claim, the agency’s adverse credibility determination is supported by substantial evidence. See id. Accordingly, Sandhu has failed to establish eligibility for asylum or withholding of removal. See id. at 964.
Because Sandhu’s CAT claim is based on the same testimony that the agency found to be not credible, and because he points to no other evidence that the agency should have considered, he has failed to establish eligibility for relief under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.